 

FILED
UNITED STATES DISTRICT COURT January 30, 2020
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DSITRICT COURT

EASTERN DISTRIC Le
CALIFORNI

 

 

 

UNITED STATES OF AMERICA, Case No. 2:99-CR-00051-MCE x
Plaintiff,
V. ORDER FOR RELEASE OF
PERSON IN CUSTODY
FRANCISCO OLIVERA,
Defendant.

 

 

TO: UNITED STATES MARSHAL: .
This is to authorize and direct you to release FRANCISCO OLIVERA,
Case No. 2:99-CR-00051-MCE_ Charge 18 U.S.C. § 3606, from custody for the following
reasons:
Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

(Other):_ Released pending State Charges. A Further Hearin
is set for April 30, 2020 at 9:30 AM in Courtroom 2.

 

 

Issued at Sacramento, California on January 30, 2020 at 9:55 AM.
oN

/ a
oH.
By: MS. fhe
eee
District Judge Teo L. Nunley

  
